Hatfield, Judge,
dissenting:
I am constrained to disagree with the conclusion reached by the majority of the court. I am in entire accord, however, with the majority opinion in all respects except one, that is, that commercial designation has been established prima facie, and, even, as to that issue, I agree that it was unnecessary' for appellant to establish, as argued by counsel for the Government, that the articles in question were generally, definitely, and uniformly known in the trade as “imitation oriental rugs, wholly or in chief value of cotton.” [Italics mine.]
In other'words, I agree that commercial designation could have been established by proving that the articles in question were generally, definitely, and uniformly known in the trade throughout the United States as “imitation oriental rugs.”
It is correctly pointed out in the majority opinion that the articles in question are not within the common meaning of the term “Imitation oriental rugs,” and that, in order to establish commercial designation, it was necessary for appellant to prove that the rugs in question were generally, definitely, and uniformly designated in the trade by the tariff term, that is “imitation oriental rugs.”
Witnesses for appellant testified, as related in the majority opinion, that the rugs in question were designated in the trade as “imitation orientals,” “cotton imitation oriental rugs,” and “imitation cotton orientals.” But one of the witnesses testified that the rugs were designated in the trade and commerce of the United States as “imitation oriental rugs,” and he also testified that they were generally, definitely, and uniformly designated in the trade by him as “imitation oriental cotton rugs.”
So, it appears from the record and from the majority opinion that the involved rugs were bought and sold in the trade and commerce *117of the United States under at least three different designations, that is, “imitation orientals,” “cotton imitation oriental rugs,” and “imitation cotton orientals.” That being so, it seems to me that it has not been established prima facie that the rugs in question were generally, definitely, and uniformly designated in the trade by the language of the statute in conformity with the rule stated in the majority opinion, which rule is supported by cases cited in the opinion. Accordingly, I concur in the -views expressed by the trial court, and, in my opinion, its judgment should be affirmed.